Justice COATS
dissenting:
The majority rests its holding on the assertion that the statutory mandate to wear “a fastened safety belt” while operating a motor vehicle plainly means that the operator must wear two separate and independently fastened safety belts whenever they are available. Because I consider this interpretation of not only the words “a fastened safety belt,” but also the term “plain meaning,” to be so contrived as to literally cry out for some challenge, I respectfully dissent.
On one point the majority and I agree: The language of the statute is plain and unambiguous, see maj. op. at 511, and therefore sets forth the legislative intent without reliance upon rules of statutory interpretation, see maj. op. at 508. We simply have diametrically opposed understandings of what that plain meaning is. For my part, a requirement that one wear a fastened safety belt, upon pain of both adverse evidentiary and penal consequences, is satisfied when one fastens, as designed, a single safety belt, no matter how many other safety belts might have been available for fastening. While I readily accept that it may be due to my own *512shortcomings, I confess that I am at a loss to comprehend how a belt, which the majority concedes is singular, becomes plural when modified by the word “safety.” It seems clear enough that such an adjective would normally be understood as describing the nature of the belt — not the number of belts— at issue.
I also readily concede that the plain meaning of a word or phrase does not exist apart from the context in which it is used and any special definition it is given. But the term “safety belt” is not specially defined by the legislature or otherwise used as a term of art. It must therefore be accorded its commonly understood meaning. And taken in context, “safety belt” is juxtaposed, in the same sentence, to a “safety belt system,” which is expressly defined either as a single belt or a combination of belts conforming to federal safety standards. Although the statutory mandate carrying a sanction for noncompliance is triggered only by driving a vehicle with such a “safety belt system,” the General Assembly has not required, as it could easily have done, that the entire safety belt system, or even some particular portion of it, be used in any particular way. Rather it specifically requires only that the driver of a vehicle with a safety belt system “wear a fastened safety belt.”
As the majority notes, the statute not only prescribes a duty of care but defines a traffic infraction, with a penal sanction for its violation. As a matter of fundamental fairness, such a proscription must be drawn with sufficient clarity and specificity to permit individuals to conform their conduct to its dictates. Particularly in this context, I fear that the majority’s explanation that the plain meaning of “one” is really “two” sounds, at least on its face, so outlandish as to evoke the suggestion of legal artifice and undermine confidence in our protestations that we are merely acknowledging the only reasonable meaning of, and therefore the legislative intent embodied in, the statutory language.
Because I believe the clear and unambiguous language chosen by the General Assembly requires only one fastened safety belt, and cannot be reasonably understood to require independently fastened, separate lap and shoulder belts, I respectfully dissent.